PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


RONALD G. JOHNSON,                                )
                                                  )     CASE NO. 4:19CV2198
               Plaintiff,                         )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
B.O.S.C. CHIEF BOWERS, et al.,                    )
                                                  )     MEMORANDUM OF OPINION
               Defendants.                        )     AND ORDER



       Pro Se Plaintiff Ronald G. Johnson, an Ohio prisoner, has filed this action under 42

U.S.C. § 1983 against Ohio Bureau of Sentence Computation (“BOSC”) Chief Liann Bower and

Assistant Ohio Attorney General M. Scott Criss. In his Complaint (ECF No. 1), Plaintiff

complains Defendants are liable to him for miscalculating his state criminal sentences, and he

seeks compensation for seven years of “duplicate” sentences on which he contends he is being

falsely imprisoned. ECF No. 1 at PageID #: 5.

       Plaintiff has already challenged (on the same grounds) the computation of his state

criminal sentences in a prior prisoner civil rights action filed in this Court. See Johnson v.

Bower, et al., No. 4:18CV0486 (N.D. Ohio filed March 2, 2018). The Court dismissed the prior

case and explained: “[T]o the extent Plaintiff seeks damages for what he claims is wrongful

incarceration” in connection with alleged duplicate sentences, his action is barred by the Supreme

Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994), which requires a plaintiff to show

that a challenged sentence has already been reversed on appeal in the Ohio courts or called into
(4:19CV2198)

question by a writ of habeas corpus. Memorandum of Opinion and Order (ECF No. 5 in No.

4:18CV0486) at PageID #: 43-44.

         District courts are required under 28 U.S.C. § 1915A to review all complaints filed in

federal court in which a prisoner seeks redress from a governmental officer or employee, and to

dismiss before service any such complaint that the court determines is frivolous or malicious,

fails to state a claim upon which relief can be granted or seeks monetary relief from a defendant

who is immune from such relief. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).

         The Court finds the Complaint (ECF No. 1) in the case at bar must be dismissed. As in

his prior action, the allegations in the Complaint (ECF No. 1) do not suggest that the state

sentences he challenges have been reversed on direct appeal or called into question in any of the

ways articulated in Heck. Accordingly, this Complaint (ECF No. 1) fails to allege any plausible

damages claim upon which Plaintiff may be granted relief.

         Accordingly, this action is dismissed pursuant to 28 U.S.C. § 1915A. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could not be taken in good

faith.



         IT IS SO ORDERED.


  January 31, 2020                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 2
